Citation Nr: 0024804	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
service-connected chronic obstructive pulmonary disease 
(COPD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from March 1982 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1998, October 1998, and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The May 1998 rating 
decision proposed to reduce the veteran's 30 percent rating 
to 10 percent for service-connected COPD.  The veteran 
initiated an appeal this proposed reduction by filing a 
notice of disagreement in June 1998.  A hearing before a VA 
hearing officer was held in September 1998, and the RO 
continued the proposal to reduce the rating in the October 
1998 rating decision.  The veteran filed a notice of 
disagreement with the October 1998 proposed reduction October 
1998, and a statement of the case was issued in February 
1999.

The veteran perfected his appeal to the Board by filing a VA 
Form 9 substantive appeal in March 1999.  38 U.S.C.A. 
§ 7105(a), (c), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. § 20.200 (1999).  In his 
substantive appeal, the veteran not only continued to 
disagree with the proposal to reduce his rating from 30 
percent to 10 percent but also indicated that he believed 
that he met the requirements under the VA Schedule for Rating 
Disabilities for the 60 percent or 100 percent ratings for 
COPD.  In the June 1999 rating decision, the RO restored the 
30 percent rating effective the date of the proposed 
reduction, thereby resolving the dispute about the rating 
reduction.  However, in a statement received by the RO in 
July 1999, the veteran continued to disagree with the 
assigned rating, contending that he met the schedular 
requirements for a 60 percent rating.  

In cases involving an appeal of a rating reduction, 
restoration of the rating to the level prior to the reduction 
may be the only dispute involved in the appeal to the Board.  
However, such cases often also involve, implicitly or 
explicitly, a disagreement about a denial of a rating higher 
than the level existing prior to the reduction because in 
assigning a schedular rating less that the maximum, the RO is 
denying a higher rating.  In such cases, the Board also has 
jurisdiction of a claim for an increased rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for 
an increased disability rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded); cf. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(holding that when a claimant is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).

In this case, the veteran explicitly disagreed with the 
denial of a rating higher than 30 percent for 
service-connected COPD, as shown by the arguments in the 
March 1999 substantive appeal and the July 1999 statement.  
Accordingly, the Board concludes that it has jurisdiction of 
an appeal of a denial of an increased disability rating for 
service-connected COPD, currently rated as 30 percent 
disabling.  In so concluding, the Board notes that the 
veteran has received notice of the regulations, including the 
applicable rating criteria, pertinent to his claim in the 
February 1999 statement of the case and June 1999 
supplemental statement of the case, and therefore due process 
requirements have been met.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In the March 1999 substantive appeal and a July 1999 
statement the veteran contended the rating assigned by the RO 
for service-connected COPD should have been higher.  His 
statements constitute a well grounded claim for an increased 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(holding that when a claimant is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that, where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).

The criteria for evaluating respiratory disorders in the VA 
rating schedule were revised in 1996, but in this case the 
veteran submitted his claim for an increased rating in 
December 1997, and therefore only the new or revised criteria 
apply to his case.  See Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise).  The rating criteria provide for 
the evaluation of many of the respiratory disorders under the 
schedule, at least in part, based on the results of pulmonary 
function tests (PFTs).  The examining physician is required 
to obtain PFTs where the criteria call for them but need not 
interpret the results since the criteria themselves should 
contain the actual figures that warrant various evaluations.

The PFTs must be conducted post-drug or post-medication or 
post-inhalation therapy because it is the post-drug or 
post-therapy results that are considered for rating purposes.  
When the final rule was published in the Federal Register 
amending the criteria for rating diseases of the respiratory 
system, one commentator recommended that the VA specify that 
pulmonary function be tested before therapy in order to 
reflect ordinary conditions of life.  The VA noted that the 
American Lung Association and the American Thoracic Society 
Component Committee on Disability Criteria recommended 
testing for pulmonary function after optimum therapy.  The 
results of such tests reflect the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  Using this 
standard testing method assures consistent evaluations.  
Therefore, it is important that the PFT report state whether 
the findings reported were pre- or post-drug or inhalation 
therapy.  See 61 Fed. Reg. 46727 (Sept. 5. 1996).

The requirements in this case for the next higher, or 60 
percent, rating for COPD in the VA Schedule for Rating 
Disabilities as shown by PFTs are as follows:  (1) FEV-1 
(Forced Expiratory Volume in one second) of 40 to 55 percent 
predicted; or (2) FEV-1/FVC (the ratio of FEV-1 to Forced 
Vital Capacity) of 40 to 55 percent; or (3) DLCO (SB) 
(Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath method) of 40 to 55 percent predicted; or (4) 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6604 (1999).  There are four PFT reports of record that apply 
to this case.  They are an April 1998 VA PFT report, a 
summary of results of a July 1998 private PFT in an August 
1998 letter from a private medical doctor; a February 1999 
private PFT; and a June 1999 VA PFT.  

The April 1998 PFT report shows only one result relevant to 
the rating criteria, i.e., that pertinent to the first 
criterion above -- FEV-1.  The result was a post-treatment 
FEV-1 of 80 percent predicted which meets the requirements 
for a 10 percent rating.  The April 1998 VA examiner stated 
that the April 1998 PFTs "revealed normal spirometry and 
normal flow volume loops.  However, on the PFT report itself, 
it was noted that "[the veteran] was unable to produce 
Acceptable and Reproducible Spirometry data."  In addition, 
the report provides no information about the other three 
rating criteria for the 60 percent rating.  The disjunctive 
conjunction "or" is used to connect the four criteria for 
the 60 percent rating, suggesting that all four need not be 
met to justify the rating of 60 percent but rather that 
meeting one of the requirements will suffice.  See Drosky v. 
Brown, 10 Vet. App. 251, 255 (1997).  Because the April 1998 
PFT report does not reflect findings that pertain to the 
other three criteria, the report was inadequate for rating 
purposes.

The summary of the July 1998 private PFT in the private 
doctor's letter of August 1998 appears to contain figures for 
pre-treatment findings for the first two criteria, the FEV-1 
and the FEV-1/FVC, although the doctor indicated that 
"[t]here were no significant changes post-bronchodilatory 
therapy.  The results did not meet the first two requirements 
for the 60 percent rating.  Moreover, because the private 
doctor's letter does not reflect findings that pertain to the 
other two criteria, the report was inadequate for rating 
purposes.

The February 1999 private PFT report shows findings that meet 
the first two criteria for the 100 percent rating, 
specifically, a post-therapy FEV-1 of 36 percent predicted 
and a post-therapy 30 percent FEV-1/FVC ratio.  The June 1999 
VA PFT shows a finding that meets the first criterion for the 
60 percent rating, i.e., a post-therapy FEV-1 of 46 percent 
predicted.  However, both the report itself and a June 1999 
VA examiner indicate that the test results were inadequate, 
the examiner stating that they were "essentially 
uninterpretable because the [veteran] was unable to produce 
acceptable reproducible spirometry data due to spasmatic 
cough with forced expiration.

The June 1999 VA examiner explained that the inconsistencies 
in the PFT results were due to the nature of the veteran's 
disease which "does not necessarily have to always have a 
defect on [PFTs]."  The examiner explained that when the 
veteran is not having an exacerbation, his PFTs should be 
normal and that, if he were tested during those times, the 
tests would be normal.  The examiner also stated that, if he 
were tested during one of the times where he was a little 
bronchospastic, the tests would be abnormal.

Despite the examiner's explanation of the inconsistencies in 
the test results, the Board concludes that the results 
presently of record do not provide adequate information on 
which to rate the veteran according to the rating criteria.  
Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should schedule the veteran 
for a VA examination and VA pulmonary 
function testing.

2.  All tests necessary to address the 
rating criteria must be conducted and the 
results shown on the PFT report -- 
including (1) FEV-1; (2) FEV-1/FVC; (3) 
DLCO (SB); (4) maximum oxygen consumption 
of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) -- unless a 
higher rating may be granted based on a 
single test.  38 C.F.R. § 4.97, 
Diagnostic Code 6604 (1999).  As noted 
above, the disjunctive conjunction "or" 
used to connect the four rating criteria 
for the 60 percent rating contemplates 
that all four need not be met to justify 
the rating of 60 percent but rather that 
meeting one of the requirements will 
suffice.  See Drosky v. Brown, 10 Vet. 
App. 251, 255 (1997).

If, based on PFTs, the RO grants the 60 
percent rating but denies the 100 percent 
rating, the medical evidence should 
include, in addition to numerical 
findings for the four criteria based on 
the PFT report, a report by a VA examiner 
and/or additional test results which 
address the other criteria for the 100 
percent rating, i.e., cor pulmonale 
(right heart failure); right ventricular 
hypertrophy; pulmonary hypertension 
(shown by Echo or cardiac catherization); 
episode(s) of acute respiratory failure; 
requires outpatient oxygen therapy.

If the RO finds the results of the PFT 
testing or the examiner's report to be 
inadequate in relation to the rating 
criteria for a higher rating for COPD, 
the RO must return the report for 
correction, additional detail, or medical 
opinion or explanation from the examiner 
as necessary.  38 C.F.R. § 4.2 (1990) 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes").

3.  The RO and the appellant are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




